ORDER

The Trustees of Columbia University in the City of New York (Columbia) moves for reconsideration of the court’s order dismissing its appeal 04-1033 for failure to pay the filing fee, the filing fee now having been paid. Columbia files a “supplemental submission” in support and moves for an extension of time, until January 20, 2004, to file its opening brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted. The mandate is recalled, the dismissal order is vacated, and the appeal is reinstated.
(2) The motion for an extension of time is granted.
(3) The revised official caption is reflected above.